Citation Nr: 0926137	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right eye injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle and right leg injuries.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945 and from August 1947 to July 1950.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board notes that the Veteran's claims file 
was subsequently transferred to the RO in Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record in this case reflects a procedural deficiency.  
Specifically, the Veteran requested a videoconference hearing 
before a Veterans Law Judge sitting in Washington, DC, in his 
November 2006 Appeal to the Board.  The Board notes that the 
Veteran listed his address as "[redacted],[redacted], 
Texas [redacted]." 

On May 16, 2008, the RO sent a letter to the Veteran 
informing him of his Board hearing scheduled on August 8, 
2008, and correctly listed the Veteran's address as "[redacted]
[redacted] [redacted], Texas [redacted]."  On June 16, 2008, the RO 
sent a subsequent letter to the Veteran informing him that 
the hearing was rescheduled to August 18, 2008; however, the 
RO listed the Veteran's address as "[redacted]" 
[redacted]t, Texas [redacted]."  As a result, the Veteran failed to 
appear for his hearing on August 18, 2008.

The Boards notes that the RO sent the Veteran a copy of the 
December 2005 RO decision to "[redacted]" [redacted], 
Texas [redacted]," which the Veteran did receive as evidenced by 
the Veteran's submittal of the January 2006 Notice of 
Disagreement (NOD).  On the NOD, the Veteran listed his 
address as "[redacted], Texas [redacted]."  
Subsequently, the RO sent the November 2006 Statement of the 
Case (SOC) to the correctly listed address as "[redacted] 
[redacted], Texas [redacted]."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the Veteran with the June 16, 2008, hearing 
reschedule notice unless rebutted by clear evidence of the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 16 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Court 
has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the Veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993).  As the June 16, 2008, hearing 
reschedule notice was sent to the incorrect address, the 
Board finds that the presumption of regularity has been 
rebutted and the Veteran was not provided with notice of his 
hearing pursuant to 38 C.F.R. § 20.704(b) (2008).

Accordingly, due to the procedural error and the lack of any 
indication that the Veteran seeks to withdraw his request for 
a hearing, another hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge sitting in Washington, DC.  The 
Veteran should be notified in writing at 
the last known address of record (which, 
unless the Veteran notifies otherwise, is 
[redacted], TX [redacted]).  Such 
notice should include the date, time and 
location of the hearing.  The notice 
should be associated with the claims 
folder.


By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the Veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the Veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



